DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated April 6th, 2021 and December 17th, 2019 (x2) are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitation “an expanded shape memory form” is unclear and renders the claim indefinite. Specifically, it is unclear what exactly this limitation means, and what actual shape the “memory form” takes here. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “an expanded shape”. 
Regarding claim 5, the limitation “the housing is four-sided” is unclear and renders the claims indefinite. Specifically, given the structure explained in claim 1, the specification, and the drawings, it is unclear how this device can have 4 sides only. If it was a cylinder with two ends it would have three sides, if it was a triangular cross section in the tube with two ends it would have five sides, if it was a rectangular tube (as is shown in the figures) it would have six sides. Thus, it is unclear how it can even have four sides. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the housing has sides”. 

Regarding claims 2-4 and 6-9, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson (US 2013/0308260 A1).
Regarding claim 1, Stevenson teaches a hand-held emergency vision device, comprising:
a)	an enclosed tubular housing having a first end and a second end (See, e.g., apparatus 700 in Fig. 7, which includes enclosure 702, which has end walls 710 and 712);
b)	the enclosed tubular housing having an expanded shape memory form (Note that this limitation is met in light of the 112 rejection above because of the shape shown in Fig. 7 which is expanded);
c)	first and second clear members disposed at the first and second ends (See, e.g., paragraph [0032] which explains the end walls 710 and 712 are clear to help with viewing), respectively; and
d)	the tubular housing being compressible to an unexpanded form, the housing being releasably held in its compact form, and being self-expandable to its expanded shape memory form when released from its compact form (See, e.g., the views shown in Fig. 6 and 7, which are the compressed/unexpanded form and the expanded form respectively).
Regarding claim 2, Stevenson teaches the device set forth above and further teaches wherein: a) a filter operably associated with the housing to filter the ambient atmosphere and fill the interior of the housing with filtered ambient air when the housing is expanded to its expanded shape memory form (See, e.g., paragraph [0032] which explains a filter is used to ensure the interior remains smoke-free, i.e. the housing is filled with filtered ambient air that is free of smoke).
Regarding claim 3, Stevenson teaches the device set forth above and further teaches wherein: a) a strap is provided for holding the housing in its releasably held compact form (See, e.g., Fig. 6 and paragraph [0030] which show/explain this).
Regarding claim 4, Stevenson teaches the device set forth above and further teaches wherein: a) the housing is tapered (See, e.g., Fig. 7 and note that at least part of the housing is tapered in the areas where the accordion pleats narrow from a previous section. Note that the claim does not require a degree of tapering or the entire length to taper or other such structural limitations, so this limitation is met).
Regarding claim 5, Stevenson teaches the device set forth above and further teaches wherein: a) the housing is four-sided (See, e.g., Fig. 7 and note that this limitation is met in light of the 112 rejection above because the housing has a shape). 
Regarding claim 6, Stevenson teaches the device set forth above and further teaches wherein: a) the first and second clear members are rigid (See, e.g., the end walls 710 and 712 and note that they are rigid insofar as they are made of a solid material. Note that the claim does not require a degree of rigidity or any structural limitations related to the rigidity, so this limitation is met). 
Regarding claim 7, Stevenson teaches the device set forth above and further teaches wherein: a) the housing includes a pleated wall having a plurality of accordion pleats joined end-to-end (See, e.g., Fig. 7 which shows this); and b) the plurality of accordion pleats is compressible to the compact form (See, e.g., Fig. 7 which shows this). 
Regarding claim 8, Stevenson teaches the device set forth above and further teaches wherein: a) the filter is provided adjacent one of the first and second clear members (See, e.g., paragraph [0032] which explains that the embodiment from Fig. 7 uses filters in the same way as previous embodiments, and paragraph [0026] explains that the filters can be placed in any of the walls, so here when the filter is in an adjacent wall to one of the end walls, this limitation is met). 
Regarding claim 9, Stevenson teaches the device set forth above and further teaches wherein: a) the filter is provided in the second clear member (See, e.g., paragraph [0032] which explains that the embodiment from Fig. 7 uses filters in the same way as previous embodiments, and paragraph [0026] explains that the filters can be placed in any of the walls, so here when the filter is in the end wall 712, this limitation is met).
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872